Detailed Action1
Election/Restriction
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant’s election of group II, claims 12-20 in the reply filed on November23, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the temperature control platform must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Objections
Claim 17 is objected to because of an informality: the word “a” should be inserted before “length” and “width”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 recites the panel manufacturing device in the preamble. Claim 1 also recites the discharge port. There are insufficient antecedent basis for these limitations.
Claim 12 recites the air knife being erected at the discharge port of the cutting device. Applicant’s specification and drawings teach the air knife and UV lights being downstream from the cutting device (Applicant’s disclosure teaches the substrate being transferred from the cutting device 10 to the air knife/UV station via a delivery 103 and turnover apparatus 104). 
Claim 14 recites the side surface or upper surface. There is insufficient antecedent basis for this limitation.
Claim 17 recites the side surface. There is insufficient antecedent basis for this limitation.
Claim 18 recites clean dried air. The terms “clean” and “dried” are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this limitation will be interpreted to mean a gas, or air, wherein moisture and contaminates are not added thereto.
Claim 20 recites an air knife. It is unclear if this is referring to the air knife first introduced in claim 12, or if another air knife is being introduced.
Claim 20 recites the side surface. There is insufficient antecedent basis for this limitation.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2013/0340589 (“Pan”) in view of CN203307221 (“Chen”).
Regarding claim 12, Pan teaches a panel manufacturing method, adapted to the panel manufacturing device (paras. [0002]), the panel manufacturing method comprising steps: cutting a substrate using a veneer cutting machine (figs. 1 & 2, paras. [0006], [0040] & [0051]-[0053]); and performing ultraviolet irradiation alignment on the substrate sent by the veneer cutting machine using an alignment ultraviolet lighting machine (fig. 2, para. [0043]).
Pan fails to explicitly teach cleaning foreign matter on the substrate sent by the veneer cutting machine using an air knife erected at the discharge port of the veneer cutting machine. However, this would have been obvious in view of Chen (wherein all references to the Chen specification refer to the machine translation submitted herewith).
Chen is also directed to manufacturing LCDs (para. [0002]). Chen teaches that when cutting LCD panels that glass debris can remain on the panel causing damage (para. [0005]). Thus, Chen teaches to blow air on the panel with an air knife after cutting the panel (para. [0030]). Chen further teaches the air knife can be independent of the cutting device or attached to the cutting device (para. [0032]).
In this case, Pan teaches to cut an LCD panel and then to transfer it to an alignment station. Chen teaches that glass debris from cutting can damage LCD panels and that using an air knife to blow air on the panel can remove the glass debris. In view of Chen, there would be a reasonable expectation of success of using air knife to blow debris off the panel either immediately before transferring the substrate from the cutting machine to the alignment, or, .
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. as applied to claim 12 above, and further in view of USPGPub No. 2018/0046037 (“Lin”).
Regarding claim 13, Pan et al. fail to explicitly teach the panel manufacturing device comprises a manufacturing platform adapted to bearing the substrate to send the substrate obtained by cutting by an edge veneer cutting machine to the ultraviolet lighting machine; wherein the air knife is arranged cooperatively with the manufacturing platform. However, this would have been obvious in view of Lin.
Lin is also directed to manufacturing LCD’s (paras. [0001]-[0003]). Lin teaches a conveyor configured to move the substrates through multiple manufacturing stations, wherein one station comprises an air knife arranged above the conveyor, another station comprises a UV light, and another station is an alignment station (figs. 3 & 4, paras. [0043] & [0044]).
In this case, Pan et al. teaches to perform operations on an LCD, but is silent as to the specific structure of the device. Lin teaches a device to move an LCD panel to different stations, including through an air knife and UV light. It would be predictable and obvious to modify Pan et al. such that after cutting, the substrate is transferred to a conveyor that guides the substrate through an air knife and then to the alignment station. 
Given the above modification, the manufacturing platform is interpreted as the conveyor. The air knife is arranged above and facing the conveyor, thus reading on the air knife is arranged cooperatively with the manufacturing platform.
Regarding claim 15, Pan et al. further teaches the panel manufacturing device further comprises a moveable track cooperating with the manufacturing platform (see rejection to claim 13 above, wherein the manufacturing platform comprises a movable conveyor). Further, since the air knife is arranged above the conveyor and is configured to blow fluid towards the conveyor, Lin teaches the air knife is erected at the moveable track, and the air outlet of the air knife faces the manufacturing platform.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. as applied to claim 13 above, and further in view of USPGPub No. 2017/0361486 (“Tamon”).
Regarding claim 14, Pan et al. fail to explicitly teach the air knife is arranged on the side surface or upper surface of the manufacturing platform.
Tamon is directed to manufacturing platforms for working on substrates (para. [0001]). Tamon teaches that it is known for manufacturing platforms 20 to comprise rails on the sides thereof in order for machines to be movably fixed thereto (fig. 1, paras. [0065] & [0073]).
In this case, Pan et al. teaches to provide a manufacturing platform with machines thereabove. Tamon teaches one of skill in the art that machines can be fixed above manufacturing platforms via railings on the side thereof. Thus, it would be predictable to fix the air knife to railings on the side of the manufacturing platform. 
Further, since the air knife is arranged above the conveyor and is configured to blow fluid towards the conveyor, Lin teaches an air outlet of the air knife faces the manufacturing platform.  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. as applied to claim 13 above, and further in view of USPGPub No. 2015/0227056 (“Hur”) and USPGPub No. 2017/0361486 (“Tamon”).
Regarding claim 16, Pan et al. further teaches the panel manufacturing device further comprises a moveable track cooperating with the manufacturing platform (see rejection to claim 13, above, wherein the manufacturing platform comprises a movable conveyor). 
Pan et al. fails to explicitly teach a platform for automatically measuring ultraviolet irradiation intensity arranged cooperatively with the manufacturing platform and adapted to automatically measuring ultraviolet irradiation intensity is erected on the moveable track. However, this would have been obvius in view of Hur.
Hur is also directed to irradiating UV light at an alignment layer of an LCD (paras. [0003]-[0008]). Hur teaches that there are uniformity problems with the intensity of UV lights used for this purpose (para. [0008]). Thus, Hur provides a device for measuring the UV intensity prior to irradiating a substrate (paras. [0043], [0044] & [0055]).
It would be obvious to provide a UV measurement device to ensure uniform intensity when irradiating substrates. In this case, Pan et al. and Hur are both directing to irradiating an alignment layer of an LCD with UV light. Hur teaches that uniformity problems with the 
Pan et al. fails to explicitly teach the air knife is erected at the platform for automatically measuring ultraviolet irradiation intensity to perform foreign matter processing on the substrate sent by the veneer cutting machine.
Tamon is directed to manufacturing platforms for working on substrates (para. [0001]). Tamon teaches that it is known for manufacturing platforms 20 to comprise rails on the sides thereof in order for machines to be movably fixed thereto (fig. 1, paras. [0065] & [0073]).
In this case, Pan et al. teaches to provide a manufacturing platform with machines thereabove. Tamon teaches one of skill in the art that machines can be fixed above manufacturing platforms via railings on the side thereof. Thus, it would be predictable and obvious to fix the air knife and the device for measuring UV intensity to railings on the side of the manufacturing platform. 
Given the above modification, the railings are interpreted as the platform for automatically measuring ultraviolet irradiation intensity since the measuring device is attached thereto. In addition, the air knife is erected at the platform.
Regarding claim 17, as detailed in the rejection to claim 16 above, Pan et al. teaches the air knife is arranged on the side surface of the platform for automatically measuring ultraviolet irradiation intensity facing the manufacturing platform. Further, since the air knife is arranged above the conveyor and is configured to blow fluid towards the conveyor, Lin teaches the air outlet of the air knife faces the manufacturing platform.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. as applied to claim 16 above, and further in view of USPGPub No. 2003/0172547 (“Shephard”).
Claim 18 recites the panel manufacturing device further comprises a clean dried air supply module, wherein an air supply end of the air knife is connected to the clean dried air supply module. One of skill in the art will appreciate that the air knife of Pan et al. requires an air supply, and that moisture and contaminates are not added to the air, i.e. it is clean and dry.
 length of the air knife is greater than width of the manufacturing platform. However, this would have been obvious in view of Shephard.
Similarly to Pan et al., Shephard is directed to an air knife and conveyor system for sheets comprising glass (Title, paras. [0002] & [0003]). Shephard teaches that the air knife extends from one edge of the conveyor to the other, and is at an angle with respect to the travel path (fig. 2, para. [0029]).
In this case, Pan et al. and Shephard teach a conveyor and air knife. Shephard teaches that it is known to provide air knives that extend the width of the conveyor and are at an angle with respect to the travel direction. Thus, it would be obvious and predictable to modify the air knife of Pan et al. so that it extends the width of the conveyor and is at an angle with respect to the travel direction.
Given the above modification, since the air knife extends the width of the conveyor and is at an angle, the length of the air knife is longer than the width of the conveyor.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. as applied to claim 16 above, and further in view of USPGPub No. 2011/0187974 (“Chida”) and USPGPub No. 2016/0291355 (“Liu”).
Claim 19 recites the manufacturing platform is adapted to bearing the substrate. This is taught as detailed in the rejection to claim 13 above. Pan et al. fails to explicitly teach two sets of alignment ultraviolet lighting machines. However, this would have been obvious in view of Chida.
Chida is directed to irradiating light onto an alignment layer of a LCD (para. [0003]). Chida teaches that UV light can be irradiated on the LCD by the use of two sources that emit light obliquely such that the two sources are on opposite sides of the substrate (fig. 5, para. [0065]).
In this case, Pan et al. teaches an alignment step by irradiating UV light at the LCD. Chida teaches that it is predictable to irradiate UV light at an LCD by providing 2 UV sources on opposite sides of the LCD and emitting the light obliquely toward the LCD. Thus, it would be obvious and predictable to align the liquid crystals by using two UV machines on opposite sides that irradiate UV light obliquely towards the LCD.
the manufacturing platform and the platform for automatically measuring ultraviolet Irradiation Intensity are arranged between at least two sets of alignment ultraviolet lighting machines.
Pan et al. fails to explicitly teach the alignment ultraviolet lighting machine further comprises a temperature control platform adapted to performing temperature control on the manufacturing platform when the manufacturing platform is within the range of irradiation of the alignment ultraviolet lighting machine. However, this would have been obvious in view of Liu.
Liu is directed to a photo-alignment device for liquid crystal (Title, Abstract). Liu teaches that when aligning liquid crystal with ultraviolet light, it is advantageous to heat the substrates to a temperature between 40-50 degrees Celsius (para. [0003]). Liu teaches that the ultraviolet machine comprises a platform that the substrates are placed on that is cleaned, wherein the platform is heated to a specific temperature (para. [0003]). 
In this case, both Pan et al. and Liu are directed to aligning liquid crystals via UV light. Liu teaches that when aligning liquid crystals via UV light, the substrates should be placed on a heated platform to accelerate the reaction. There would be a reasonably expectation of success of providing heated platforms within the alignment station of the manufacturing platform that are configured to heat the substrates to 40-50 degrees Celsius when the substrates are being irradiated by the UV light. Thus, it would be obvious to provide heated platforms within the alignment station of the manufacturing platform so that the alignment reaction is accelerated.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. as applied to claim 12, and further in view of Lin, Hur, Tamon, Chida, Liu, and USPGPub NO. 2004/0001177 (“Byun”).
Regarding claim 20, as detailed in the rejections to claims 13 and 16, above, Pan et al. in view of Lin, Hur, and Tamon teach the movable track is cooperatively provided with a manufacturing platform, a platform for automatically measuring ultraviolet irradiation intensity is also erected on the movable track, an air knife is arranged on the side surface of the platform for automatically measuring ultraviolet irradiation intensity facing the manufacturing platform, and an air outlet of the air knife faces the manufacturing platform. 
As detailed in the rejection to claim 19, Pan et al. in view of Chida further teaches two alignment ultraviolet lighting machines are arranged, and a movable track is arranged within the range of irradiation of the four sets or alignment ultraviolet lighting machines. Thus, Pan et al. fail to explicitly teach four alignment ultraviolet lighting machines. However, mere duplication of parts has no patentable significant unless a new and unexpected result in produced. In this case, adding two more UV lighting machines will produce the expected result of allowing a larger area to be irradiated.
As detailed in the rejection to claim 19 above, Pan et al. in view of Liu further teach the alignment ultraviolet lighting machine further comprises a temperature control platform adapted to performing temperature control on the manufacturing platform.
Pan teaches a transfer, i.e. delivery, apparatus between the cutting apparatus and UV machine. However, Pan et al. fail to explicitly teach the panel manufacturing device further comprises a loader adapted to feeding substrate material of substrates; a lifting apparatus arranged between the loader and the veneer cutting machine; and a turnover apparatus arranged between the veneer cutting machine and the alignment ultraviolet lighting machine in sequence. However, this would have been obvious in view of Byun.
Byun is directed to a system for manufacturing LCDs (Title, Abstract). Byun teaches that between stations there can comprise a robot for transferring/lifting the substrates to adjacent stations, and units 110 for flipping the substrates (fig. 7B, paras. [0287]-[0289]  & [0292]).
In this case, Pan et al. teach a cutting device and then transferring the substrates from the cutting device to the manufacturing platform. However, Pan et al. is silent as to how the substrates are delivered to the cutting device, and the specific transferring device between the cutting device and the manufacturing platform. In view of Byun, it would be predictable to transfer the substrates to the cutting device with a robotic arm, i.e. lifting apparatus, that is between the cutting device and a loading area, i.e. loader, in order to transfer the substrates from the loading area to the cutting device. It is further predictable in view of Byun to provide a turnover apparatus, between the cutting device and manufacturing platform in order to flip substrates if required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”